Citation Nr: 0808340	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-27 927	)	DATE

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date earlier than November 15, 
1999 for a 100 percent rating for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision, which promulgated a 
decision of the Board and granted a 100 percent schedular 
rating for the veteran's service-connected PTSD, effective 
April 1, 2000.  The veteran appealed the effective date for 
the rating assignment.

It is noted that, in an earlier decision, the RO in February 
2000 assigned a temporary total disability rating (100 
percent) for the service-connected PTSD, based on the need 
for hospital treatment at the VA under 38 C.F.R. § 4.29, 
effective November 15, 1999 through March 2000.  Thus, the 
issue on appeal became entitlement to an effective date prior 
to November 15, 1999, not April 1, 2000, for the assignment 
of a 100 percent rating for PTSD.

In June 2004, the Board remanded this case for additional 
development.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  In a September 2, 1998 rating decision, service 
connection for PTSD was granted and the veteran was assigned 
a 30 percent rating effective February 27, 1998, the date of 
claim; the veteran did not appeal this decision.

2.  The veteran was hospitalized by VA beginning on November 
15, 1999; the veteran has been assigned a continuous 100 
percent rating from that date.  

3.  There was no formal or informal claim for an increased 
rating for PTSD dated between September 2, 1998 and November 
15, 1999 nor is there any evidence of treatment showing an 
increase in severity of PTSD within the year preceding the 
November 15, 1999 date, thus, it is not factually 
ascertainable that the veteran's PTSD disability was 
100 percent disabling during that time.


CONCLUSION OF LAW

1.  The September 2, 1998 rating decision which assigned an 
effective date of 30 percent for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2007).

2.  The legal criteria for an effective date earlier than 
November 15, 1999, for the assignment of a 100 percent rating 
for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in June 2004 and July 2005 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
November 2005.  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 
(2007); see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  
In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's pertinent medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The records satisfy 38 C.F.R. § 3.326.


Earlier Effective Date

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim 
must be considered pursuant to the criteria under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).  Thus, if a claim is received after the increase 
in disability is demonstrated, but the increase occurred 
within the prior one year period then the effective date will 
be assigned as of the date of the ascertainable increase. 

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service- connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Historically, on February 27, 1998, a VA Form 21-526, 
Veteran's Application for Compensation or Pension, was 
received.  Thereafter, the veteran submitted information 
regarding inservice stressors and VA medical records were 
received which reflected a diagnosis  of PTSD in May 1998.  
In May 1998, the veteran was afforded a VA examination which 
also yielded a diagnosis of PTSD.

In a September 2, 1998 rating decision, service connection 
for PTSD was granted.  The veteran was assigned a 30 percent 
rating effective February 27, 1998, the date of claim.  In a 
September 1998 letter, the veteran was notified of the rating 
decision and of his procedural and appellate rights.  There 
was no correspondence from the veteran thereafter with the 
exception of a VA Form 21-686c, Declaration of Status of 
Dependents.  The veteran did not present any intent to seek a 
higher rating or earlier effective date in that 
correspondence.  The veteran did not appeal the 
September 1998 rating decision and it became final as to the 
rating and the assigned effective date.  

VA's General Counsel determined that the record in all RO 
decisions rendered on or after July 21, 1992, will be deemed 
to include all pertinent VA medical evidence in existence on 
the date of the RO decisions, regardless of whether such 
evidence was actually in the record before the RO.  See 
VAOGCPREC 12-95.  Under Bell v. Derwinski, 2 Vet. App. 611 
613 (1992) and Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
an RO's failure, in a decision rendered on or after July 21, 
1992, to consider evidence which was actually or 
constructively in the record before it may constitute clear 
and unmistakable error (CUE) if it affected the outcome of 
the prior decision.

In this case, it is unclear if a July 1998 VA medical record 
was reviewed in conjunction with the September 1998 rating 
decision.  The veteran has not alleged CUE, but does assert 
that this record showed that a total rating was warranted.  A 
review of this record, however, shows that the veteran was 
noted to not have suicidal or homicidal ideation.  Any 
specific positive symptoms of PTSD itself were not 
identified.  Therefore, even if considered to be 
constructively of record at the time of the September 1998 
rating decision, this record also is not probative regarding 
the level of severity of the veteran's PTSD.  

Thereafter, the veteran was hospitalized by VA from November 
15, 1999 to December 17, 1999, for treatment of his PTSD.  
The VA hospitalization records were accepted as a claim for a 
temporary total rating and an increased rating.  

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  38 
C.F.R. § 3.155(c) provides that when a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In a February 2000 rating decision, a temporary total rating 
was assigned under the provisions of 38 C.F.R. § 4.29 from 
November 15, 1999 (the initial date of VA hospitalization) 
through March 2000.  Thereafter, a 30 percent rating was 
scheduled for reassignment as of April 1, 2000.  That same 
month, the veteran requested benefits under provisions of 38 
C.F.R. § 4.29.  However, that request was later clarified in 
additional correspondence received in February 2000.  The 
veteran's representative appeared to question whether the end 
date for the temporary total rating benefits should have been 
dated in December 1999, when the veteran was discharged from 
VA hospitalization.  However, the RO did not thereafter 
terminate the temporary total rating under provisions of 38 
C.F.R. § 4.29 prior to April 2000 based on a  finding that 
the veteran needed additional treatment as an outpatient once 
he was discharged from the VA hospitalization, thereby 
necessitating the continuation of the temporary total rating, 
through March 2000.  

In February 2000, the veteran was afforded a VA examination.  
Based on that examination, the RO increased the disability 
rating from 30 percent to 50 percent in a March 2000 rating 
decision, effective April 1, 2000.  The veteran perfected an 
appeal as to the assigned rating.  

Thereafter, additional medical records were received which 
consisted of private medical records dated from May 1998 
through November 1998 as well as a July 2000 employability 
reevaluation; May 1998 (duplicate) and February 2000 VA 
medical records; and records from the Social Security 
Administration (SSA) which included a July 2000 
questionnaire, August and September 2000 psychiatric review 
summaries, duplicate psychiatric records, and medical records 
unrelated to psychiatric treatment.  

In a September 2002 decision, the Board granted a total 
schedular disability rating for PTSD.  In October 2002, the 
RO implemented the Board's decision.  The veteran was 
assigned a 100 percent rating effective April 1, 2000.  The 
veteran has appealed the assigned effective date.  He 
maintains that the 100 percent rating should be assigned from 
the date of his original claim, February 17, 1998.  

The only period of time during which the veteran has not been 
assigned a total rating is from February 17, 1998 through 
November 14, 1999.  

As noted above, the September 1998 rating decision which 
assigned a 30 percent rating from February 17, 1998, is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As the 
veteran did not appeal the initially assigned effective date 
for the 30 percent rating, the veteran has in effect 
submitted a freestanding claim for an earlier effective date.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on CUE, or by a claim to reopen based upon 
new and material evidence.  See Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. 
§ 5109A(a) ("A decision by the Secretary . . . is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised."); 38 U.S.C. § 5108 ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004). 

The claimant does not argue that the request for an earlier 
effective date should be construed as a motion to revise 
based on CUE.  Thus, the only remaining possibility in this 
case is that the claim can be processed as some form of 
freestanding claim for earlier effective date even though 
there is a final decision of record dated in September 1998.  
That is, the September 1998 rating decision which the RO 
assigned a 30 percent rating for PTSD was not appealed to the 
Board and became final.  However, such a possibility vitiates 
the rule of finality.  See Leonard and Cook, both supra.  
Accordingly, to the extent that the claimant has improperly 
raised a freestanding "claim for an earlier effective date" 
in an attempt to overcome the finality of the September 1998 
final decision, the appeal cannot prevail.  

The Board must also consider if there was a claim received 
after the final September 2, 1998 rating decision and prior 
to the November 15, 1999 date, the earliest assigned date of 
a total rating.  

There is no formal correspondence from the veteran that 
constitutes a claim during that time period.  As noted, a VA 
medical record reflecting treatment for PTSD may also serve 
as a claim for an increased rating.  See 38 C.F.R. §§ 3.151, 
3.152, 3.155, 3.157.  Private or lay evidence do not serve as 
informal claims.  In this case, there are no VA medical 
records dated between the final September 2, 1998 rating 
decision and November 15, 1999 which show treatment for PTSD.  
Thus, there was no informal claim.  Further, there is no 
evidence of medical treatment showing an increase in severity 
of PTSD within the year preceding the November 15, 1999 date 
(November 15, 1998 to November 15, 1999).  

There is a lay statement dated in December 1998, in which a 
co-worker indicated that he had known the veteran for 15 
years and had worked with the veteran.  He stated that the 
veteran had been an outspoken and involved employee and had 
enjoyed the challenge of confronting issues, but had become 
withdrawn and often kept to himself over the last several 
years.  He said that the veteran looked forward to retirement 
and a potential move to Northern Michigan where the veteran 
could lead a more solitary life.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The co-worker, who also was the veteran's unit supervisor is 
lay person was competent to report what he observed, however, 
he was not competent to report a specific clinical level of 
severity of the veteran's PTSD as that is not a simple 
medical assessment or observation.  Further, in order for a 
100 percent evaluation to be warranted, the evidence must 
reflect that there was total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This 
lay statement does not show that the diagnostic criteria were 
met.  At best, the lay person observed the veteran acting 
withdrawn and noted that he had been passed over for 
promotion.  He also related that the veteran accepted a 
buyout/ early out and left his company because he reportedly 
felt it offered no potential future.  This evidence does not 
establish total occupational and social impairment.

Thus, it is also not factually ascertainable that the 
veteran's PTSD disability was 100 percent disabling during 
that time, from November 15, 1998 to November 15, 1999.

The Board has considered that the veteran alleges that the 
July 1998 VA record, which is considered to have been 
constructively of record in September 1998, established that 
he was totally disabled due to PTSD on that date.  This 
clinical record; however, did not provide findings with which 
to evaluate the veteran's PTSD, certainly did not show total 
occupational and social impairment, and therefore would not 
serve as a basis for an earlier effective date for a total 
rating.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than November 15, 
1999 for a 100 percent rating PTSD is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


